—In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (Franco, J.), entered January 27, 1998, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal sum of $193,108.36.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff’s prior *518action to recover money owed by the defendant pursuant to a promissory note (see, Murphy v Reardon, 211 AD2d 704) does not warrant dismissal of this action by the plaintiff to recover money owed by the defendant pursuant to a separate agreement between the parties (see, Murray, Hollander, Sullivan & Bass v Hem Research, 111 AD2d 63; Milnes Co. v Staten Is. Bd. of Jewish Educ., 26 AD2d 831).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.